Order entered March 2, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00477-CR

                 KEITHION DYWANE DERRICK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1525060-P

                                     ORDER

      Appellant’s brief is over thirty days past due. We ORDER the trial court to

conduct a hearing to determine why appellant’s brief has not been filed. In this

regard, the trial court shall make appropriate findings and recommendations and

determine whether appellant desires to prosecute this appeal, whether appellant has

abandoned the appeal, or whether appointed counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the

hearing, the trial court shall conduct the hearing in appellant’s absence. See Meza
v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If

appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of

new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within

TWENTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; to April Smith; and to the

Dallas County District Attorney’s Office.

      This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated twenty days from the date of this order or

when the findings are received, whichever is earlier.




                                             /s/    LANA MYERS
                                                    JUSTICE